Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Earliest Annuity Date:[Issue Date + 13 months] Annuitant’s Age andLatest Annuity Date:[1st day of the 1st calendar month Gender:[35 Male]following the Annuitant’s 90th b-day] Purchase Payments Initial Purchase Payment:$[75,000] Minimum Required Purchase Payment:$[75,000] Minimum Additional Purchase Payment:$[50] Maximum Total Purchase Payments:$1 million; higher amounts may be accepted with our approval Transfers Number of Free Transfers Permitted:12 each Contract Year Transfer Fee:$25 for each transfer in excess of the free transfers permitted Contract Charges Base Account Fee:[0.30]% Contract Maintenance Charge:$[30.00] each Contract Year Designated Amount:$[100,000] Withdrawals Minimum Partial Withdrawal:$[500] Minimum Required Value:$[2,000] Annuity Payments Minimum Annuity Payment:$[50] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1]% Assumed Investment Rate: [4.5]% If you elect to take Annuity Payments, you must move your Income Advantage Account Value to the Base Account, and the Income Advantage Account Rider will terminate on the Business Day before the Annuity Date. S40817-NY[3A][Base] Sxxxxx[3A][Base] Guaranteed Purchase Rate Tables Upon request, we will furnish rates for ages and guaranteed periods not shown. Table A Fixed Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.5] Table B Variable Annuity Options - Guaranteed initial monthly annuity payment per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [4.52 40 50 60 70 80 90 11.90] S40817-NY[3A][Base] Sxxxxx[3A][Base] Income Advantage Account Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Latest Birthday:[91st] birthday Covered Person:[John Doe]Latest Contribution Maximum Issue Age:[80]Birthday:[81st] birthday Purchase Payments Maximum Aggregate Income Advantage Account Contribution:$1 million; higher amounts may be accepted with our approval Contract Charges Income Advantage Account Fee: [1.00]% Maximum Income Advantage Account Fee:[1.75]% Maximum Change Percentage:[0.25]% Income Advantage Payments This feature may have limited usefulness in connection with contracts funding tax-qualified programs because partial withdrawals taken to satisfy the minimum distribution requirements before the Benefit Election Date may reduce the Benefit Base. Please consult your tax advisor. Exercise Ages: On the Benefit Election Date, the Covered Person must be at least age [65], and cannot be age [91] or older Payment Date Requirements: [1st to the 28th] of a calendar month.The earliest Payment Date is the [Benefit Election Date], and the latest Payment Date is [28 days after the Benefit Election Date]. Minimum Income Advantage Payment:$[100] Annual Maximum Income Advantage Payment Table Current Ten-year U.S. Constant Maturity Treasury rate Payment percentage [0.00% to 3.49% 4%] [3.50% to 4.99% 5%] [5.00% and above 6%] S40819-NY[Income Adv 10.11] Investment Options Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe] Covered Person:[John Doe] Allocation Guidelines: Currently, you can select up to [15] of the Investment Options in each Account.We guarantee that you can select at least [5] Investment Options in each Account, and that number will never decrease after the Issue Date.Allocations must be made in whole percentages. Investment Option restrictions for allocating and rebalancing the Base Account Value: [No restrictions and no required rebalancing] [Group 1: no more than [0]% of total Base Account Value] [Group 2:no more than [0]% of total Base Account Value] [Combined Group 1 and Group 2:no more than [0]% of total Base Account Value] [Combined Group 1 and Group 3:no more than [0]% of total Base Account Value] [Combined Group 2 and Group 3:no more than [0]% of total Base Account Value] [Group 3:up to [0]% of total Base Account Value] [Group 3:no less than [0]% of total Base Account Value] Base Account Investment Options Variable Account:[Allianz Life of NY Variable Account C] [Investment Options AZL Allianz AGIC Opportunity Fund AZL Russell 1000 Value Index AZL BlackRock Capital Appreciation Fund AZL Schroder Emerging Markets Equity Fund AZL Columbia Mid Cap Value Fund AZL Small Cap Stock Index Fund AZL Columbia Small Cap Value Fund AZL Turner Quantitative Small Cap Growth Fund AZL Davis NY Venture Fund AZL Invesco Equity and Income Fund AZL Dreyfus Equity Growth Fund AZL Invesco Growth and Income Fund AZL Eaton Vance Large Cap Value Fund BlackRock Global Allocation VI Fund AZL Franklin Small Cap Value Fund Franklin High Income Securities Fund AZL Franklin Templeton Founding Strategy Plus Fund Franklin Income Securities Funds AZL Fusion Balanced Fund Franklin Templeton VIP Founding Funds Allocation Fund AZL Fusion Conservative Fund Franklin U.S. Government Fund AZL Fusion Growth Fund Mutual Shares Securities Fund AZL Fusion Moderate Fund PIMCO EqS Pathfinder Portfolio AZL Gateway Fund PIMCO VIT All Asset Portfolio AZL International Index Fund PIMCO VIT CommodityRealReturn Strategy Portfolio AZL Invesco International Equity Fund PIMCO VIT Emerging Markets Bond Portfolio AZL JPMorgan US Equity Fund PIMCO VIT Global Bond Portfolio (Unhedged) AZL MFS Investors Trust Fund PIMCO VIT Global Multi-Asset Portfolio AZL Mid Cap Index Fund PIMCO VIT High Yield Portfolio AZL Money Market Fund PIMCO VIT Real Return Portfolio AZL Morgan Stanley Global Real Estate Fund PIMCO VIT Total Return Portfolio AZL Morgan Stanley Mid Cap Growth Fund Templeton Global Bond Securities Fund AZL Russell 1000 Growth Index Templeton Growth Securities Fund AZL JP Morgan International Opportunities Fund PIMCO VIT Unconstrained Bond Portfolio] S40821-NY [Investment Option restrictions for allocating and rebalancing the Income Advantage Account Value: [Group 1: no more than [15]% of total Income Advantage Account Value] [Group 2:no more than [0]% of total Income Advantage Account Value] [Combined Group 1 and Group 2:no more than [50]% of total Income Advantage Account Value] [Combined Group 1 and Group 3:no more than [0]% of total Income Advantage Account Value] [Combined Group 2 and Group 3:no more than [0]% of total Income Advantage Account Value] [Group 3:up to [0]% of total Income Advantage Account Value] [Group 3:no less than [50]% of total Income Advantage Account Value]] [Income Advantage Account Investment Options Variable Account:[Allianz Life of NY Variable Account C]] [Group 1 Investment Options Group 3 Investment Options AZL Morgan Stanley Global Real Estate Fund AZL Money Market Fund AZL Schroder Emerging Markets Equity Fund Franklin High Income Securities Fund AZL Small Cap Stock Index Fund Franklin U.S. Government Fund PIMCO VIT CommodityRealReturn Strategy Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio Group 2 Investment Options PIMCO VIT Total Return Portfolio AZL Gateway Fund Templeton Global Bond Securities Fund AZL International Index Fund PIMCO VIT Unconstrained Bond Portfolio] AZL Mid Cap Index Fund AZL Russell 1000 Growth Index AZL Russell 1000 Value Index BlackRock Global Allocation VI Fund PIMCO VIT Global Multi-Asset Portfolio S40821-NY
